                   Case 1:20-cv-00059-SPW-TJC Document 5
                                                       2 Filed 05/21/20
                                                               05/01/20 Page 1 of 2
                                                                                  4
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the

                                                            'LVWULFWRI0RQWDQD

    $5,$1(52:/$1',and-$0,(6&+8/=(                               )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )                         CV-20-059-BLG-SPW-TJC
                                v.                                         Civil Action No.
                                                                    )
 WATCHTOWERBIBLEANDTRACTSOCIETYOF                             )
NEWYORK,INC.,DQGWATCHTOWERBIBLEAND                          )
     TRACTSOCIETYOFPENNSYLVANIA                                  )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) WATCHTOWER BIBLE AND TRACT SOCIETY OF NEW YORK, INC.
                                           100 Watchtower Drive
                                           Patterson, New York NY 12563-2232




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Meyer, Shaffer & Stepans PLLP
                                           430 Ryman Street
                                           Missoula, MT 59803
                                           PH: 406-543-6929
                                           FX: 406-721-1799


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:         5/1/2020
                                                                                        Signature of Clerk or Deputy Clerk
Case 1:20-cv-00059-SPW-TJC Document 5 Filed 05/21/20 Page 2 of 2
